Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon an agreed set of facts entered into by and between counsel for the respective parties hereto.
On the agreed facts, I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the isatin here involved, and that such value was $3.30 per pound.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be entered accordingly.